Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 26, 2008                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  136784




  WAYNE LAFOUNTAIN,

                Plaintiff-Appellant,

  v                                                                 SC: 136784
                                                                    CoA: 285297
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of July 1, 2008, the Clerk of the Court is hereby
  directed to close this file.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 26, 2008                     _________________________________________
           jm                                                                  Clerk